DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02 November 2022. Claims 1, 14-15 and 20 have been amended. No claims have been cancelled or added. Therefore, claims 1-25 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: line 9 recites "the heat conductive probe," which is suggested to be deleted for clarity. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of a "a temperature indicator" having the generic placeholder of "indicator" and functional language of "configured to provide an indication of a temperature of the cooling fluid", as recited in lines 5-6 of claim 1. 
The limitation of a “light guide” having the generic placeholder of "guide" and functional language of "configured to provide the indication of the temperature of the cooling fluid", as recited in lines 2-3 of claim 3.
The limitation of “a temperature indicator” having the generic placeholder of "indicator" and functional language of "configured to display one of a first color", as recited in lines 11-12 of claims 14 and lines 6-8 of claim 20.
The limitation of a “light guide” having the generic placeholder of "guide" and functional language of "configured to provide the first or second color", as recited in lines 9-10 of claim 15 and lines 2-3 of claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (7,640,764 B2) in view of Heiberger (2018/0289186 A1).
Regarding claim 1, Gammons discloses a cold therapy device (defined by cool water device 100, see figs. 1-2 and 4 and col. 3 lines 32-45), comprising: a fluid tank (defined by coolant storage chamber 232, see fig. 2) configured to hold a cooling fluid (the fluid tank 232 stores the cool fluid 202 to be supplied to the thermal pad, see fig. 4) that is configured to be provided to at least one cold therapy cooling apparatus (defined by thermal pad 200, see fig. 2) external to the fluid tank 232 (see fig. 2 and col. 3 lines 32-45); a lid 106 configured to seal an opening in the fluid tank 232 (see fig. 4 and col. 4 lines 57-67). 
Gammons discloses everything as claimed including a temperature indicator (defined by temperature indicator 220 and controller 306, see figs. 2-3) configured to provide an indication of a temperature of the cooling fluid 202 (the temperature indicator 220/306 includes temperature indicator 220 which provides an indication of the temperature of the cooling fluid 202 flowing through outlet 208 sent to the thermal pad 200, see figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43), but is silent with regard to a temperature indicator that is configured to provide a visual indication of the temperature of the cooling fluid in the fluid tank based on heat conducted between a heat-conductive probe and the temperature indicator; and that the heat-conductive probe comprises: a first portion configured to be immersed in the cooling fluid in the fluid tank or disposed in direct physical contact with the fluid tank; and a second portion in physical contact with the temperature indicator and configured to conduct the heat between the first portion of the heat-conductive probe and the temperature indicator.
However, Heiberger teaches that a lid 4 for a fluid tank (defined by container 1, see fig. 4) includes a temperature indicator (defined by dial face 8, see fig. 4) that is shown to be attached to extending away from the lid 4, see fig. 4, the temperature indicator 8 providing a visual indication of the temperature of the cooling fluid in the fluid tank 1 based on heat conducted between a heat-conductive probe (defined by stem 3, see fig. 4) and the temperature indicator (see para. [0044]), the heat-conductive probe 3 having: a first portion configured to be immersed in the fluid in the fluid tank 1 (a bottommost first portion of the heat-conductive probe 3 is shown to be immersed in fluid within the fluid tank 1, see fig. 4); and a second portion in physical contact with a temperature indicator 8 and configured to conduct heat between the first portion of the heat-conductive probe 3 and the temperature indicator 8 (an upper second portion of the heat-conductive probe 3 is shown to contact the temperature indicator 8 near an elastomeric gasket 9 of the temperature indicator 8, see fig. 4, where the heat-conductive probe 3 is made of a hard thermally conductive stainless steel such that the second portion conducts heat from the first portion to the temperature indicator 8, see para. [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gammons’ lid with the addition of a heat-conductive probe and dial face thermometer, as taught by Heiberger, to be able to provide the lid with an alternative easily recognizable and readable indication of the temperature of the cooling fluid that does not require batteries, see para. [0044] lines 2-7 of Heiberger.
The modified Gammons device discloses that the temperature indicator is configured to be disposed entirely outside the fluid tank (the temperature indicator, as taught by Heiberger, is attached to lid 106 where it is spaced apart from the fluid tank 232 so that it is disposed entirely outside the fluid tank 232, see fig. 4 of Gammons and fig. 4 of Heiberger). 
Regarding claim 2, the modified Gammons device discloses that a first portion of the temperature indicator is mounted to a side of the cold therapy device (the dial face of the temperature indicator 8 is shown to be mounted on the top side of the cold therapy device, see fig. 4 of Heiberger).
Regarding claim 8, the modified Gammons device discloses that a first portion of the temperature indicator is mounted to the lid such that the first portion of the temperature indicator is visible to a user in proximity to the cold therapy device with the lid closed (a first portion of the temperature indicator 8, shown as the top of the temperature indicator 8, is shown to be mounted onto the lid 4 with no intervening overhead structures such that the temperature indicator 8 is immediately visible to the user, see fig. 4 of Heiberger).
Claims 1-2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (7,640,764 B2) in view of Rosenfield (2015/0245743 A1) and Koduri (2015/0036719 A1).
Regarding claim 1, Gammons discloses a cold therapy device (defined by cool water device 100, see figs. 1-2 and 4 and col. 3 lines 32-45), comprising: a fluid tank (defined by coolant storage chamber 232, see fig. 2) configured to hold a cooling fluid (the fluid tank 232 stores the cool fluid 202 to be supplied to the thermal pad, see fig. 4) that is configured to be provided to at least one cold therapy cooling apparatus (defined by thermal pad 200, see fig. 2) external to the fluid tank 232 (see fig. 2 and col. 3 lines 32-45); a lid 106 configured to seal an opening in the fluid tank 232 (see fig. 4 and col. 4 lines 57-67). 
Gammons discloses everything as claimed including a temperature indicator (defined by temperature indicator 220 and controller 306, see figs. 2-3) configured to provide an indication of a temperature of the cooling fluid 202 (the temperature indicator 220/306 includes temperature indicator 220 which provides an indication of the temperature of the cooling fluid 202 flowing through outlet 208 sent to the thermal pad 200, see figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43), but is silent with regard to a temperature indicator that is configured to provide a visual indication of the temperature of the cooling fluid in the fluid tank based on heat conducted between a heat-conductive probe and the temperature indicator.
However, Rosenfield teaches that a lid 50 for a fluid tank (defined by container 11, see fig. 1B) includes a temperature indicator (defined by electronics module 100,  cable 114 and a temperature sensor attached to cable 114, see fig. 3A and para. [0027]) that is configured to provide a visual indication of the temperature of the cooling fluid in the fluid tank 11 based on heat conducted between a heat-conductive probe (defined by temperature probe 54, see fig. 1B and 2A) and the temperature indicator 100/114 (the temperature indicator 100/114 includes a temperature sensor disposed within the heat-conductive probe 54, see para. [0027], the heat-conductive probe 54 being made of stainless steel, see para. [0027] lines 8-13, so that the heat-conductive probe 54 conducts heat to the temperature sensor to be displayed on the temperature indicator 100/114, see fig. 3A, para. [0027] and para. [0030]), where the heat-conductive probe 54 comprises: a first portion (defined by a bottommost first portion of the heat-conductive probe 54, see fig. 2A) configured to be immersed in the fluid in the fluid tank 11, see fig. 2A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gammons’ lid with the addition of a temperature indicator coupled with a heat-conductive probe, as taught by Rosenfield, to be able to provide the lid with an alternative indicator that warns the user if the cooling fluid in the fluid tank is outside a desired temperature range, see the abstract lines 8-10 of Rosenfield.
The modified Gammons device discloses the temperature indicator and heat-conductive probe, as taught by Rosenfield, but is silent with regard to the temperature indicator being configured to be disposed entirely outside the fluid tank or that the heat-conductive probe comprises: a second portion in physical contact with the temperature indicator and configured to conduct the heat between the first portion of the heat-conductive probe and the temperature indicator.
However, Koduri teaches that a heat-conductive probe (defined by temperature probe 104 and display module, see fig. 6 and para. [0007] and para. [0101]) comprises: a first portion (defined by the bottom most portion of probe tip 222, see fig. 6) configured to be disposed in direct physical contact with a site where the temperature reading is desired, see para. [0101]; and a second portion (defined by heating element 206, an uppermost portion of probe tip 222 and flexible circuit 606, see fig. 6 and para. [0038] lines 1-3) in physical contact with a temperature indicator (defined by infrared sensor 604, see fig. 6) and configured to conduct the heat between the first portion of the heat-conductive probe 104 and the temperature indicator 604 such that the temperature indicator 604 displays the temperature via it’s display module, see paras. [0097]-[0101]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the temperature sensor of the temperature indicator above the heat-conductive probe, as taught by Koduri, for the purpose of providing an alternative assembly of the temperature indicator and heat-conductive probe, since it appears that the modified Gammons device would perform equally well when providing a visual indication of temperature to the user and since it has been held that rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04 VI. (C).
The modified Gammons device discloses that the temperature indicator is configured to be disposed entirely outside the fluid tank (the temperature indicator, as taught by Koduri, is positioned on the lid of the fluid tank, as taught by Rosenfield, such that the temperature indicator is disposed entirely outside the fluid tank, see fig. 4 of Gammons, fig. 6 of Koduri and fig. of Rosenfield).
Regarding claim 2, the modified Gammons device discloses that a first portion of the temperature indicator is mounted to a side of the cold therapy device (the temperature indicator 100/114 is shown to be mounted on the top side of the lid 50 of the cold therapy device, see fig. 1B of Rosenfield).
Regarding claim 14, the modified Gammons device discloses everything as claimed including the cooling fluid, fluid tank and lid (as disclosed by Gammons) and further including the temperature indicator and heat-conductive probe (as taught by Rosenfield and Koduri) as recited in the rejection of claim 1 above. The modified Gammons device further discloses a method of using a cold therapy device, the method comprising: disposing the cooling fluid in the fluid tank of the cold therapy device (see figs. 2 and 4 of Gammons), the fluid configured to be provided to the cold therapy cooling apparatus external to the fluid tank (see figs. 2 and 4 of Gammons); closing the lid of the cold therapy device to seal an opening in the fluid tank (see fig. 4 of Gammons); and immersing the first portion of the heat-conductive probe in the cooling fluid in the fluid tank (see fig. 4 of Gammons and fig. 1B of Rosenfield), wherein: the second portion of the heat-conductive probe is in physical contact with the temperature indicator (see fig. 6 of Koduri) and is configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator (see fig. 6 and paras. [0097]-[0101] of Koduri), wherein the temperature indicator is disposed entirely outside the fluid tank (see fig. 4 of Gammons and fig. 6 of Koduri), and a first portion of the temperature indicator (defined by display 74, see fig. 3A of Rosenfield) is configured to display text to indicate the temperature of the cooling fluid in the fluid tank based on the heat conducted between the first portion of the heat-conductive probe and the temperature indicator, see para. [0033] of Rosenfield and paras. [0097]-[0101] of Koduri).
The modified Gammons method is silent with regard to the first portion being configured to display one of a first color, intensity and/or pattern of light or a second color, intensity and/or pattern of light to indicate a temperature of the cooling fluid.
However, in an alternate embodiment, Rosenfield teaches that a temperature indicator (defined by temperature monitoring system 330, see fig. 9) comprises a circuit board 388 (the circuit board 388, shown in figure 10, is incorporated into other embodiments of the temperature indicator, see para. [0047]), the circuit board 388 comprising a multicolor light emitting element 334 configured to generate an indication of the temperature of the cooling fluid and circuitry configured to control the light emitting element 334 based on the electrical signal from the temperature sensor 54 (the temperature indicator 330 provides an indication, from temperature sensor 54, of the cooling fluid’s temperature, the indication being displayed to the user via the light emitting element 334, which lights up with different colors, such that the indication includes a first color and a second color, based on the temperature of the fluid, via circuitry of the circuit board 388, see paras. [0032], [0045] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammons temperature indicator to include a circuit board comprising the temperature sensor, and comprising a light emitting element and circuitry, as taught by Rosenfield, to be able to provide the user with an alternate visual indication of the temperature of the cooling fluid and since it appears that the modified Gammons device would perform equally well when providing an indication of the temperature to the user.
Regarding claim 20, the modified Gammons device discloses everything as claimed including the fluid tank, the cooling fluid and the lid (as disclosed by Gammons), the temperature indicator and the heat-conductive probe (as taught by Rosenfield and Koduri), as recited in the rejection of claim 1 above. 
The modified Gammons device further discloses a method of manufacturing a cold therapy device, the method comprising: forming the fluid tank configured to hold the cooling fluid that is configured to be provided to the cold therapy cooling apparatus external to the fluid tank (see figs. 2 and 4 of Gammons); forming the lid configured to seal the opening in the fluid tank (the lid 106, having the temperature indicator as taught by Rosenfield and Koduri, is formed and placed over the opening of the fluid tank 232 to seal the fluid tank, see fig. 4 of Gammons, fig. 1B of Rosenfield and fig. 6 of Koduri); disposing the first portion of the temperature indicator on the lid of the cold therapy device (see fig. 4 of Gammons and fig. 1B of Rosenfield), the first portion of the temperature indicator configured to display the indication of the temperature based on a temperature of the cooling fluid (see fig. 3B and para. [0033] of Rosenfield) to indicate the temperature of the cooling fluid in the fluid tank based on the heat conducted between the heat-conductive probe and the temperature indicator (see fig. 6 and paras. [0097]-[0101] of Koduri), wherein the temperature indicator is disposed entirely outside the fluid tank (see fig. 4 of Gammons and fig. 6 of Koduri); and disposing the second portion of the heat-conductive probe in physical contact with the temperature indicator (see fig. 6 of Koduri), wherein the first portion of the heat-conductive probe is configured to be immersed in the cooling fluid in the fluid tank (see fig. 4 of Gammons and fig. 1B of Rosenfield) and the second portion of the heat-conductive probe is configured to conduct the heat between the first portion of the heat-conductive probe and the temperature indicator (see fig. 6 and paras. [0097]-[0101] of Koduri).
The modified Gammons method is silent with regard to the first portion being configured to display one of a first color, intensity and/or pattern of light or a second color, intensity and/or pattern of light to indicate a temperature of the cooling fluid.
However, in an alternate embodiment, Rosenfield teaches that a temperature indicator (defined by temperature monitoring system 330, see fig. 9) comprises a circuit board 388 (the circuit board 388, shown in figure 10, is incorporated into other embodiments of the temperature indicator, see para. [0047]), the circuit board 388 comprising a multicolor light emitting element 334 configured to generate an indication of the temperature of the cooling fluid and circuitry configured to control the light emitting element 334 based on the electrical signal from the temperature sensor 54 (the temperature indicator 330 provides an indication, from temperature sensor 54, of the cooling fluid’s temperature, the indication being displayed to the user via the light emitting element 334, which lights up with different colors, such that the indication includes a first color and a second color, based on the temperature of the fluid, via circuitry of the circuit board 388, see paras. [0032], [0045] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammons temperature indicator to include a circuit board comprising the temperature sensor, and comprising a light emitting element and circuitry, as taught by Rosenfield, to be able to provide the user with an alternate visual indication of the temperature of the cooling fluid and since it appears that the modified Gammons device would perform equally well when providing an indication of the temperature to the user.
Claims 3-4, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Rosenfield and Koduri as applied to claims 2, 14 and 20 above, and further in view of Parker (4,805,188 A).
	Regarding claim 3, the modified Gammons device discloses everything as claimed including the first portion of the temperature indicator, but is silent with regard to the first portion of the temperature indicator comprising at least one light guide configured to provide the indication of the temperature of the cooling fluid.
However, Parker teaches that a temperature indicator 10 includes a first portion having a light guide (defined by outer cylinder 13 and end member 18, see fig. 1) that provides the indication of the temperature of the cooling fluid (the light guide 13/18 is made of a transparent acrylic that allows light to pass through to allow the user to view the indication of temperature provided by a thermochromic film of the temperature indicator 10, see fig. 1 and col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the modified Gammon temperature indicator to include a light guide, as taught by Parker, to be able to allow the light guide to protect the temperature indicator while allowing the user to view the indication of temperature.
	The modified Gammons device discloses everything as claimed including the temperature indicator comprising a temperature sensor (defined by infrared sensor 604, see fig. 6 of Koduri) and a light emitting element (defined by LED 76, see fig. 3B of Koduri) configured to generate the warning related to the temperature of the cooling fluid (see paras. [0035]-[0036] of Koduri), but is silent with regard to the temperature indicator comprising: a circuit board comprising: a temperature sensor configured to generate an electrical signal indicative of the temperature of the cooling fluid, one or more light emitting elements configured to generate the indication of the temperature of the cooling fluid, and circuitry configured to control the one or more light emitting elements based on the electrical signal from the temperature sensor.
However, in an alternate embodiment, Rosenfield teaches that a temperature indicator (defined by temperature monitoring system 330, see fig. 9) comprises a circuit board 388 (the circuit board 388, shown in figure 10, is incorporated into other embodiments of the temperature indicator, see para. [0047]), the circuit board 388 comprising a multicolor light emitting element 334 configured to generate an indication of the temperature of the cooling fluid and circuitry configured to control the light emitting element 334 based on the electrical signal from the temperature sensor 54 (the temperature indicator 330 provides an indication, from temperature sensor 54, of the cooling fluid’s temperature, the indication being displayed to the user via the light emitting element 334, which lights up with different colors based on the temperature of the fluid, via circuitry of the circuit board 388, see paras. [0032], [0045] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammons temperature indicator to include a circuit board comprising the temperature sensor, and comprising a light emitting element and circuitry, as taught by Rosenfield, to be able to provide the user with an alternate visual indication of the temperature of the cooling fluid and since it appears that the modified Gammons device would perform equally well when providing an indication of the temperature to the user.
Regarding claim 4, the modified Gammons device discloses that the indication of the temperature of the cooling fluid comprises one of: a first color indicating a presence of ice in the cooling fluid (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication being capable of monitoring a range of temperatures and outputting a green light for “cold”, which would indicate a presence of ice, see para. [0045] of Rosenfield); and a second color indicating an absence of ice in the cooling fluid (the indication being capable of outputting a red light for “hot”, see para. [0045] of Rosenfield).
Regarding claim 15, the modified Gammons method discloses everything as claimed including the temperature sensor, the light emitting elements and the circuitry (as taught by Rosenfield), as recited in the rejection of claim 14 above, but is silent with regard to the first portion of the temperature indicator comprising at least one light guide configured to provide the indication of the temperature of the cooling fluid.
However, Parker teaches that a temperature indicator 10 includes a first portion having a light guide (defined by outer cylinder 13 and end member 18, see fig. 1) that provides the indication of the temperature of the cooling fluid (the light guide 13/18 is made of a transparent acrylic that allows light to pass through to allow the user to view the indication of temperature provided by a thermochromic film of the temperature indicator 10, see fig. 1 and col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the modified Gammon temperature indicator to include a light guide, as taught by Parker, to be able to allow the light guide to protect the temperature indicator while allowing the user to view the indication of temperature.
The modified Gammons method discloses that the light guide (as taught by Parker) provides the first color and the second color (as taught by Rosenfield), see fig. 1 of Parker and figs. 3A and 9 of Rosenfield.
The modified Gammons method discloses the step of determining one of: a presence of ice in the cooling fluid based on the light guide providing the first color; or an absence of ice in the cooling fluid based on the light guide providing the second color (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication being capable of monitoring a range of temperatures and outputting a first green color for “cold”, which would indicate a presence of ice; the indication being capable of outputting a red light for “hot”, indicating an absence of ice in the cooling fluid, see para. [0045] of Rosenfield).
Regarding claim 16, modified Gammons method discloses causing a temperature of at least a portion of the temperature sensor to substantially approach a same temperature as the cooling fluid when the first portion of the heat-conductive probe is immersed in the cooling fluid (both the temperature sensor, as disclosed by Gammons, and the heat-conductive probe, as taught by Rosenfield and Koduri, are in contact with the cooling fluid, as disclosed by Gammons, such that the temperature sensor approaches the same temperature of the cooling fluid while the first portion of the heat-conductive probe is immersed in the cooling fluid, see fig. 2 of Gammons, fig. 3B of Rosenfield and fig. 6 of Koduri).
Regarding claim 21, the modified Gammons method discloses everything as claimed including the first portion of the temperature indicator comprises the light guide disposed at the side of the cold therapy device and configured to provide the first color and the second color externally of the cold therapy device (as taught by Parker), and comprising: a temperature sensor configured to generate an electrical signal indicative of the temperature of the cooling fluid (as taught by Rosenfield and Koduri), light emitting elements configured to generate the first color and the second color (as taught by Rosenfield), and circuitry configured to control the light emitting elements based on the electrical signal (as taught by Rosenfield), as recited in the rejection of claim 15 above. The method further comprising: mounting a circuit board adjacent to the fluid tank, the circuit board forming a part of the temperature indicator (the circuit board 388 is shown to be mounted adjacent to the temperature indicator 330, see figs. 9-10 and paras. [0045] and [0047] of Rosenfield)
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 1 above, and further in view of Nimberger (6,485,175 B1).
Regarding claim 5, the modified Gammons device discloses everything as claimed, but lacks a detailed description of the first portion of the heat-conductive probe has a first diameter and the second portion of the heat-conductive probe has a second diameter smaller than the first diameter.
However, in figure 12 Nimberger teaches that a heat-conductive probe, for contacting a fluid, has a first portion 36H has a first diameter that is greater than a second diameter of a second portion 63H of the probe (the first portion 36H is finned and is welded to and shown to have a greater diameter than the second portion 63H, see col. 10 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the modified Gammons first portion to include a finned structure that has a greater first diameter than the second diameter of the second portion, as taught by Nimberger, to be able to provide a relatively large surface area contacting the cooling fluid, see col. 2 lines 14-27 of Nimberger, and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 7, the modified Gammons device discloses everything as claimed, but lacks a detailed description of the heat-conductive probe comprises at least one fin configured to at least partially contact the cooling fluid.
However, in figure 12 Nimberger teaches that a heat-conductive probe, for contacting a fluid, has fins configured to contact the cooling fluid. (the first portion 36H is shown to include a plurality of fins, see col. 10 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammons first portion to include a finned structure, as taught by Nimberger, to be able to provide a relatively large surface area contacting the cooling fluid, see col. 2 lines 14-27 of Nimberger, and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 1 above, and further in view of Cope (5,553,941 A).
Regarding claim 6, the modified Gammons device discloses everything as claimed including the second portion of the heat-conductive probe being connected to the dial face of the temperature indicator, see fig. 4 of Heiberger, but lacks a detailed description the second portion of the heat-conductive probe is at least partially physically disposed within a recess within a portion of the temperature indicator.
However, in figure 10 Cope teaches that a second portion 54 of the heat-conductive probe 13 is at least partially physically disposed within a recess within a portion of the temperature indicator 11 (the second portion 54 is shown to be captured within a recess of the dial plate 55 of temperature indicator 11, see col. 4 lines 32-56). Therefore, it would have been an obvious matter of design choice to modify the temperature indicator to include a recess and to have the second portion of the heat-conductive probe be partially physically disposed in the recess, as taught by Cope, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 8 above, and further in view of Conforti (7,240,513 B1).
Regarding claim 9, the modified Gammons device discloses everything as claimed including the second portion of the heat-conductive probe being configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator, such that the dial face of the temperature indicator indicates the temperature to the user, see fig. 3 and para. [0044] of Heiberger, but lacks a detailed description of the first portion of the temperature indicator comprises a thermochromic coating configured to change color based on the temperature of the cooling fluid.
However, in figure 20 Conforti teaches that a temperature indicator 296 comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292 (the temperature indicator 296 changes color based on the temperature of the material within the container 292, see col. 17 lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
The modified Gammons device discloses that the second portion of the heat-conductive probe is configured to conduct heat between the first portion of the heat-conductive probe and the thermochromic coating (the second portion of the heat-conductive probe 3 is shown to conduct heat between the first portion of the heat-conductive probe 3 and the thermochromic coating, as taught by Conforti, by having the second portion conduct heat to the bottom of the temperature indicator 2 having the thermochromic coating, see fig. 4 of Heiberger).
Regarding claim 10, the modified Gammons device discloses that the first portion of the temperature indicator is substantially dome-shaped, comprising a convex curvature that bows outward from the cold therapy device (first portion, having the thermochromic coating as taught by Conforti, of the temperature indicator 2 is shown to have a dome-shaped, see figs. 3-4 of Heiberger, and is shown to comprise a convex curvature that bows outward from the bottom of the cold therapy device, see fig. 4 of Heiberger).
Regarding claim 11, the modified Gammons device discloses that the second portion of the heat-conductive probe conducting heat between the first portion of the heat-conductive probe and the thermochromic coating causes a temperature of the thermochromic coating to be substantially the same as a temperature of the cooling fluid (the second portion of the heat-conductive probe 3 conducts heat between the first portion and the underside of the temperature indicator 2 having the thermochromic coating, as taught by Conforti, which causes the temperature of the thermochromic coating to be substantially the same as the temperature of the cooling fluid, see para. [0044] of Heiberger and col. 17 lines 49-65 of Conforti).
Regarding claim 12, the modified Gammons device discloses that a first color of the thermochromic coating indicates a presence of ice in the cooling fluid and a second color of the thermochromic coating indicates an absence of ice in the cooling fluid (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication provided by the thermochromic coating 298 being capable of shows different colors indicating the temperature of the cooling fluid, including the presence or absence of ice within the fluid, see col. 4 lines 62-67 and col. 17 lines 49-65 of Conforti).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Conforti as applied to claim 9 above, and further in view of Parker (4,805,188 A).
Regarding claim 13, the modified Gammons device discloses everything as claimed including the temperature indicator, as taught by Heiberger and Conforti the temperature indicator comprises a lens configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device.
However, in figure 1 Parker teaches that a temperature indicator 10 comprises a lens 13/18 configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device (the lens 13/18 is made of a transparent acrylic that allows the user to view the thermochromic film 14 of the temperature indicator 10, while the acrylic material is capable of providing thermal insulation to the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammon temperature indicator to include a lens, as taught by Parker, to be able to allow the lens to protect the temperature indicator while allowing the user to view the indication of temperature.
Claims 14, 17, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 1 above, and further in view of Conforti (7,240,513 B1).
Regarding claim 14, the modified Gammons device discloses everything as claimed including the fluid tank and lid (as disclosed by Gammons) and the heat-conductive probe and temperature indicator (as taught by Heiberger), as recited in the rejection of claim 1 above. The modified Gammons device further discloses a method of using a cold therapy device, the method comprising: disposing the cooling fluid (as disclosed by Gammons) in the fluid tank of the cold therapy device (cooling fluid 202, along with ice 204 is placed in the fluid tank 232, see fig. 4 and col. 6 lines 51-57 of Gammons), the fluid configured to be provided to the cold therapy cooling apparatus (as disclosed by Gammons) external to the fluid tank (see fig. 2 and col. 3 lines 32-45), closing the lid of the cold therapy device to seal the opening in the fluid tank (the lid 106 of the cold therapy device 100 is placed to seal the top opening of the fluid tank, see fig. 4 of Gammons); and immersing the first portion of the heat-conductive probe in the cooling fluid in the fluid tank (the first portion of the heat-conductive probe 3 is shown to be immersed and in directed physical contact with the cooling fluid of the fluid tank, see fig. 4 of Heiberger), wherein: the second portion of the heat-conductive probe is in physical contact with a temperature indicator and is configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator (see fig. 4 of Heiberger), wherein the temperature indicator is disposed entirely outside the fluid tank (see fig. 4 of Gammons and fig. 4 of Heiberger).
The modified Gammons method discloses everything as claimed, including the temperature indicator having a first portion (defined by the upper portion of dial face 8, see fig. 4 of Heiberger) configured to indicate the temperature of the cooling fluid in the fluid tank based on the heat conducted between the first portion of the heat-conductive probe and the temperature indicator (see fig. 4 and para. [0044] of Heiberger), but is silent with regard to the first portion being configured to display one of a first color, intensity and/or pattern of light or a second color, intensity and/or pattern of light based on a temperature of the cooling fluid.
However, Conforti teaches that a temperature indicator (defined by visual indicator 296, see fig. 20) comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292, see col. 17 lines 49-65. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
Regarding claim 17, the modified Gammons method discloses everything as claimed including the first portion of the temperature indicator comprises a thermochromic coating (see fig. 20 and see col. 17 lines 49-65 of Conforti) and the method comprises determining one of: a presence of ice in the cooling fluid based on the thermochromic coating displaying the first color and an absence of ice in the cooling fluid based on the thermochromic coating displaying the second color (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication provided by the thermochromic coating 298 being capable of shows different colors indicating the temperature of the cooling fluid, including the presence or absence of ice within the fluid, see col. 4 lines 62-67 and col. 17 lines 49-65 of Conforti).
Regarding claim 19, the modified Gammons method discloses the step of causing a temperature of the thermochromic coating to substantially approach a same temperature as the cooling fluid when the first portion of the heat-conductive probe is immersed in the cooling fluid (the second portion of the heat-conductive probe 3 conducts heat between the first portion and the underside of the temperature indicator 2 having the thermochromic coating, as taught by Conforti, which causes the temperature of the thermochromic coating to be substantially the same as the temperature of the cooling fluid, see para. [0044] of Heiberger and col. 17 lines 49-65 of Conforti).


Regarding claim 20, the modified Gammons method discloses everything as claimed including the fluid tank, the cooling fluid and lid (as taught by Gammons) and the heat-conductive probe and temperature indicator (as taught by Heiberger), as recited in the rejection of claim 1 above. 
The modified Gammons device further discloses a method of manufacturing a cold therapy device, the method comprising: forming a fluid tank configured to hold a cooling fluid (the fluid tank 232 is formed with cooling fluid 202, ice 204, a pump 206 and a controller 306, see figs. 3-4 of Gammons), the fluid configured to be provided to the cold therapy cooling apparatus (as disclosed by Gammons) external to the fluid tank (see fig. 2 and col. 3 lines 32-45); forming a lid configured to seal an opening in the fluid tank (a lid 106, having the temperature indicator as taught by Heiberger, is formed and placed over an opening of the fluid tank 232 to seal the fluid tank, see fig. 4 of Gammons and fig. 4 of Heiberger); disposing at least a first portion of a temperature indicator on the lid or a side of the cold therapy device (the temperature indicator 2 is shown to be formed on a top side of the lid 4, see fig. 4 of Heiberger), the first portion of the temperature indicator configured to display the indication of the temperature of the cooling fluid in the fluid tank based on the heat conducted between the heat-conductive probe and the temperature indicator (the first portion of the temperature indicator 2 includes a dial face 8 for displaying the temperature of the cooling fluid, see figs. 3-4 and para. [0044] of Heiberger), wherein the temperature indicator is disposed entirely outside the fluid tank (see fig. 4 of Heiberger); and disposing a second portion of a heat-conductive probe in physical contact with the temperature indicator (the second portion of the heat-conductive probe 3 is shown to be in direct physical contact with the temperature indicator 2, see fig. 4 of Heiberger), wherein a first portion of the heat-conductive probe is configured to be immersed in the cooling fluid in the fluid tank and the second portion of the heat-conductive probe is configured to conduct the heat between the first portion of the heat-conductive probe and the temperature indicator (the second portion of the heat-conductive probe is shown to be in physical contact with the dial face 8 of the temperature indicator 2 to conduct heat from the first portion to allow the temperature indicator 2 indicate the temperature of the fluid, see fig. 4 and para. [0044] of Heiberger).
The modified Gammons method discloses everything as claimed, including the temperature indicator having a first portion (defined by the upper portion of dial face 8, see fig. 4 of Heiberger) configured to indicate the temperature of the cooling fluid in the fluid tank based on the heat conducted between the first portion of the heat-conductive probe and the temperature indicator (see fig. 4 and para. [0044] of Heiberger), but is silent with regard to the first portion being configured to display one of a first color, intensity and/or pattern of light or a second color, intensity and/or pattern of light based on a temperature of the cooling fluid.
However, Conforti teaches that a temperature indicator (defined by visual indicator 296, see fig. 20) comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292, see col. 17 lines 49-65. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
Regarding claim 24, the modified Gammons method discloses everything as claimed including that a first portion of the temperature indicator is substantially dome-shaped (first portion, having the dial face 8, of the temperature indicator 2 is shown to have a dome-shaped, see figs. 3-4 of Heiberger), but lacks a detailed description of the first portion of the temperature indicator comprises a thermochromic coating disposed on the lid, 
However, in figure 20 Conforti teaches that a temperature indicator 296 comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292 (the temperature indicator 296 changes color based on the temperature of the material within the container 292, see col. 17 lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
The modified Gammons device discloses that the first portion of the temperature indicator (as taught by Heiberger and Conforti) comprises a substantially dome shaped thermochromic coating disposed on the lid (see figs. 3-4 of Heiberger and fig. 20 and col. 17 lines 49-65 of Conforti), the thermochromic coating comprising a convex curvature that bows outward from the cold therapy device (first portion, having the thermochromic coating as taught by Conforti, of the temperature indicator 2 is shown to have the dome-shaped, see figs. 3-4 of Heiberger, and is shown to comprise a convex curvature that bows outward from the bottom of the cold therapy device, see fig. 4 of Heiberger).
Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Conforti as applied to claims 17 and 24 above, and further in view of Parker (4,805,188 A).
Regarding claim 18, the modified Gammons device discloses that the step of determining is carried out by visual inspection of the thermochromic coating displaying either the first color or the second color (the user views the thermochromic coating 298 displaying the first or second colors, the thermochromic coating 298 changing color depending on the temperature of the cooling fluid, as disclosed by Gammons, see col. 17 lines 49-65 of Conforti), but lacks a detailed description of a lens covering the temperature indicator and configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device.
However, Parker teaches that a temperature indicator 10 comprises a lens (defined by outer cylinder 13 and end member 18, see fig. 1) configured to cover and thermally insulate the temperature indicator from an ambient environment outside the cold therapy device (the lens 13/18 is made of a transparent acrylic that allows the user to view the thermochromic film 14 of the temperature indicator 10, while the acrylic material is capable of providing thermal insulation to the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammon temperature indicator to include a lens, as taught by Parker, to be able to allow the lens to protect the temperature indicator while allowing the user to view the indication of temperature
	The modified Gammons device discloses that the visual inspection is conducted through the lens covering the temperature indicator (the user views the thermochromic coating 298 through the lens, as taught by Parker, the thermochromic coating displaying the first or second colors, see fig. 1 of Parker and col. 17 lines 49-65 of Conforti).
Regarding claim 25, the modified Gammons method discloses disposing a lens over the temperature indicator (as taught by Parker), the lens configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device (as taught by Parker) in the rejection of claim 18 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Conforti as applied to claim 20 above, and further in view of Nimberger (6,485,175 B1).
Regarding claim 22, the modified Gammons method discloses everything as claimed, but lacks a detailed description of the first portion of the heat-conductive probe having a first diameter and the second portion of the heat-conductive probe having a second diameter smaller than the first diameter.
However, in figure 12 Nimberger teaches that a heat-conductive probe, for contacting a fluid, has a first portion 36H has a first diameter that is greater than a second diameter of a second portion 63H of the probe (the first portion 36H is finned and is welded to and shown to have a greater diameter than the second portion 63H, see col. 10 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the modified Gammons first portion to include a finned structure that has a greater first diameter than the second diameter of the second portion, as taught by Nimberger, to be able to provide a relatively large surface area contacting the cooling fluid, see col. 2 lines 14-27 of Nimberger, and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Conforti as applied to claim 20 above, and further in view of Cope (5,553,941 A).
Regarding claim 23, the modified Gammons device discloses everything as claimed including the second portion of the heat-conductive probe being connected to the dial face of the temperature indicator, see fig. 4 of Heiberger, but lacks a detailed description the second portion of the heat-conductive probe is at least partially physically disposed within a recess within a portion of the temperature indicator.
However, in figure 10 Cope teaches that a second portion 54 of the heat-conductive probe 13 is at least partially physically disposed within a recess within a portion of the temperature indicator 11 (the second portion 54 is shown to be captured within a recess of the dial plate 55 of temperature indicator 11, see col. 4 lines 32-56). Therefore, it would have been an obvious matter of design choice to modify the temperature indicator to include a recess and to have the second portion of the heat-conductive probe be partially physically disposed in the recess, as taught by Cope, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see the remarks filed 02 November 2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive. 
On page 13 lines 1-3, page 14 lines 11-14 applicant argues “Gammons does not teach or suggest the ‘heat-conductive probe’ the temperature indicator of Gammons cannot provide a visual indication of a temperature of any fluid ‘based on heat conducted between a heat-conductive probe and the temperature indicator,’ as claimed” and further argues that “there can be no motivation to combine Gammon with any teaching from any other reference that teaches ‘a temperature indicator configured to...provide a visual indication of a temperature of the cooling fluid in the fluid tank.’ Moreover, Heiberger is non-analogous art”.
The argument is not well taken. In response to applicant's argument that Heiberger (2018/0289186 A1) is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the temperature indicator of Gammons, see figs. 2-3 of Gammons, is relied upon to show that Gammons is concerned with determining the temperature of the fluid that is to be transmitted to the external cold therapy cooling apparatus, Gammons disclosing the lid for the fluid tank, see fig. 2 of Gammons. The temperature indicator is not relied upon to teach the limitation of amended claims 1, 14 and 20. Therefore, Heiberger is relied upon to teach that a lid for a fluid tank can include a temperature indicator which indicates a temperature due to the heat conducted between the temperature indicator and a heat-conductive probe, see fig. 4 and para. [0044] of Heiberger, where Heiberger is considered to be analogous due to Heiberger being concerned with determining the temperature of a fluid in a fluid tank. Therefore, Heiberger is considered to be within the same field of endeavor of providing a sensor which provides an indication to the user of a fluid in a fluid tank. The modification of Gammons with Heiberger provides the benefit of providing the lid with an alternative easily recognizable and readable indication of the temperature of the cooling fluid that does not require batteries, see para. [0044] lines 2-7 of Heiberger. Gammons does not disclose that the addition of a temperature indicator and heat-conductive probe would render the cold therapy device inoperable. Therefore, the rejections of claims 1, 14 and 20 as recited above are maintained.
On page 17 line 16, page 19 line 9, page 20 line 12, page 22 line 10 and page 23 line 15, applicant argues “Parker is non-analogous art”, “Nimberger is also non-analogous art”, “Cope is also non-analogous art”, “Rosenfield is also non-analogous art” and “Conforti is non-analogous art”.
The argument is not well taken. In response to applicant's argument that Parker (4,805,188 A), Nimberger (6,485,175 B1), Cope (5,553,941 A), Rosenfield (2015/0245743 A1) and Conforti (7,240,513 B1) are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the temperature indicator of Gammons, see figs. 2-3 of Gammons, is relied upon to show that Gammons is concerned with determining the temperature of the fluid that is to be transmitted to the external cold therapy cooling apparatus, Gammons disclosing the lid for the fluid tank, see fig. 2 of Gammons.
The modified Gammons device discloses the temperature indicator outside of the fluid tank (as taught by Gammons in combination with Heiberger) and, as Parker is concerned with providing a transparent protective structure to a temperature indicator, Parker is considered to be analogous, where the modification of the modified Gammons device with Parker provides the benefit of allowing a lens to protect the temperature indicator while allowing the user to view the indication of temperature.
The modified Gammons device discloses the heat-conductive probe (as taught by Heiberger) and, as Nimberger teaches a similar heat-conductive probe in contact with fluid, Nimberger is considered to be analogous, where the modification of the modified Gammons device with Nimberger is only relied on to provide a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Gammons device discloses the heat-conductive probe (as taught by Heiberger) and, as Cope teaches a similar heat-conductive probe for conducting heat, Cope is considered to be analogous, where the modification of the modified Gammons device with Cope is only relied on to provide a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
 Rosenfield is relied upon to teach that a lid for a fluid tank can include a temperature indicator which indicates a temperature due to the heat conducted between the temperature indicator and a heat-conductive probe, see fig. 1B and 3A and paras. [0027] and [0030] of Rosenfield, where Rosenfield is considered to be analogous due to Rosenfield being concerned with determining the temperature of a fluid in a fluid tank. Therefore, Rosenfield is considered to be within the same field of endeavor of providing a sensor which provides an indication to the user of a fluid in a fluid tank. The modification of Gammons with Rosenfield provides the benefit of providing the lid with an alternative indicator that warns the user if the cooling fluid in the fluid tank is outside a desired temperature range, see the abstract lines 8-10 of Rosenfield. Gammons does not disclose that the addition of a temperature indicator and heat-conductive probe would render the cold therapy device inoperable.
The modified Gammons device discloses the temperature indicator outside of the fluid tank (as taught by Gammons in combination with Heiberger) and, as Conforti teaches a similar temperature indicator for conducting heat, Conforti is considered to be analogous, where the modification of the modified Gammons device with Conforti is only relied on to provide a mere substitution of one known type of temperature indicator with another known type of temperature indicator, where the modified Gammons device would perform equally well when indicating the temperature to the user.
Therefore, the rejections of claims 1, 14 and 20 as recited above are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785